Case 1:20-cv-00007-DBH Document 15 Filed 02/17/21 Page 1 of 1      PageID #: 799




                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


TODD A. K.,                               )
                                          )
                         PLAINTIFF        )
                                          )
V.                                        )
                                          )        CIVIL NO. 1:20-CV-07-DBH
ANDREW M. SAUL, COMMISSIONER,             )
SOCIAL SECURITY ADMINISTRATION,           )
                                          )
                         DEFENDANT        )


              ORDER AFFIRMING RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE


      On January 31, 2021, the United States Magistrate Judge filed with the

court, with copies to counsel, his Report and Recommended Decision. The time

within which to file objections expired on February 16, 2021, and no objections

have been filed. The Magistrate Judge notified the parties that failure to object

would waive their right to de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The Commissioner’s decision is VACATED and the case

is REMANDED for proceedings consistent with the Recommended Decision.

      SO ORDERED.

      DATED THIS 17TH DAY OF FEBRUARY, 2021

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
